                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                              UNITED STATES DISTRICT COURT                            January 04, 2019
                               SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

VALENTIN MALDONADO-ALAMEDA                       §
                                                 §
        Petitioner                               §
VS.                                              §   CIVIL ACTION NO. 1:18-CV-00200
                                                 §
UNITED STATES OF AMERICA                         §
                                                 §
        Respondent.                              §

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On December 4, 2018, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 4). No party has filed any objection. After reviewing the Report and

Recommendation and the applicable law, the Court ADOPTS the Report and Recommendation.

Accordingly, it is:

        ORDERED that Petitioner Valentin Maldonado-Alameda’s Motion Under 28 U.S.C.

§ 2255(F)(3) to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1)

be transferred to the Fifth Circuit for consideration as a successive habeas corpus petition. See

In re Epps, 127 F.3d 364, 365 (5th Cir. 1997).

        SIGNED this 4th day of January, 2019.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
